UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 05-7622



PHILLIP SMALL,

                                              Plaintiff - Appellant,


            and


JONATHAN BREEDLOVE; DANELLE HURDLE; KENRICK
WILLIAMS,

                                                          Plaintiffs,

            versus




STREATER,

                                               Defendant - Appellee,


            and


RICK JACKSON; TERRY,

                                                          Defendants.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (CA-04-193-3)


Submitted: January 19, 2006                 Decided:   January 26, 2006
Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip Small, Appellant Pro Se.  Yvonne Bulluck Ricci, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Phillip   Small   appeals     the   district   court’s    order

dismissing his 42 U.S.C. § 1983 (2000) complaint for failure to

exhaust administrative remedies.       We have reviewed the record and

the   district   court’s   opinion   and   find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court. See

Small v. Streater, CA-04-193-3 (W.D.N.C. Sept. 29, 2005).               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 3 -